Case 19-21894-jra Doc1-5 Filed 07/11/19 Page1lof2

Fill fh this MCE et re eer ti] your case:

Debtor 1 Lyle C. Willett

First Name Middle Name Last Name

 
     

 

         
  

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

     
     
  
 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

  

Case number
(if known)

 

O Check if this is an
amended filing

 
 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 12/45

 

If you are an individual filing under chapter 7, you must fill out this form if:
lJ creditors have claims secured by your property, or

a you have leased persona! property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). :

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below, 0 on Bo

Identify the creditor and the property that is collateral ~. . What do you intend to do with the property that
Oe eae Le - secures adebt? _. cm ba ed

Did you claim the property
as exempt on Schedule C?

Creditor'’s C1 Surrender the property. CINo
name: CI Retain the property and redeem it.

C1 Retain the property and enter into a CL] Yes
Description of Reaffirmation Agreement.
property D1 Retain the property and [explain]:

securing debt:

 

 

Creditor's C1 Surrender the property. CT No
name: C1 Retain the property and redeem it.
CO Retain the property and enter into a 0 Yes

Description of
property
securing debt:

Reaffirmation Agreement.
C] Retain the property and [explain]:

 

 

 

 

Creditor’s O Surrender the property. C1 No
name: C1 Retain the property and redeem it.

C1 Retain the property and enter into a C1 Yes
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:
securing debt:
Creditor's CO Surrender the property. [No

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Statement of Intention for Individuals Filing Under Chapter 7

page 1

Best Case Bankruptcy

 
Debtor1 Lyle C. Willett Case number (if known)

name:

Description of
property
securing debt:

Case 19-21894-jra Doc1-5 Filed 07/11/19 Page 2of2

 

C1 Retain the property and redeem it. CI Yes
C1 Retain the property and enter into a

Reaffirmation Agreement.
C1 Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases i Oo | “Will the lease be assumed? __

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

O No

O Yes

Oo

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

OOaodod 8 a aood ©

Yes

 

Under penalty of perjury, I declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.
c

x “Mk Wes X

Lyle C. Willett

 

Signature of Debtor 2

Signature of Debtor 1

Date

Official Form 108

“)- 4- (A Date

 

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
